PATTERSON, Justice:
C. W. Gisch appeals to this Court from a conviction by the Circuit Court of Pearl River County of the manufacture (growing) of marijuana. He was sentenced to three and one-half years in the state penitentiary and fined $1250.
We have considered all the assignments of error and find them to be without merit. There being no error in the record and the verdict being supported by competent evidence, the conviction must be affirmed.
Since the conviction occurred prior to the enactment of Senate Bill No. 1957 of the Regular Legislative Session of 1971, more specifically Mississippi Code 1942 Annotated section 6831-74(f) (Supp. 1971), the cause is remanded for resentencing in accord with the above provision.
Affirmed and remanded for resentencing.
RODGERS, P. J., and SMITH, ROBERTSON and SUGG, JJ., concur.